DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As to claim 1, the claimed invention is directed to an Abstract idea without significantly more. The claim recites the use of logic (for use by a generic computer component) that would determine usage amounts and execution time that one of ordinary skill in the art before the effective date of the application could manually calculated using the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  This judicial exception is not integrated into a practical application because the claim only recites one additional element – using machine logic to perform the determining steps.  The machine logic in all three steps is recited at a high-level of generality (i.e., as machine logic for a generic processor performing a generic computer function of determining usage values of computer resources and workflow execution time) such that it amounts no more than mere instructions or ideas on how to apply the generic computer component.  Accordingly, this additional 
As to claims 2, it is also rejected as depending on rejected independent claim 1, and failing to cure its deficiencies.
Claim 9 is rejected for the same reasons as stated in the rejection of claim 1 above.
As to claim 10, it is also rejected as depending on rejected independent claim 9 and failing to cure its deficiencies.  It is also noted that the additional claimed elements of a system processor; system memory; system cache; and system input/output interface hardware, represent components of a generic computer system.  

The claimed invention is directed to non-statutory subject matter.  The claims 9, 11, and 12 do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a system that could be interpreted to be software, per se, by one of ordinary skill in the art before the effective date of the application.  Such as a software system fails to fall under one of the four statutory categories of inventions under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 112
Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 11, it is unclear if the terms “computing resource usage” (line 6) and/or the “computing resource utilization” (line 9) is supposed to (or not) refer to the “expected usage of each computing resource” (emphasis by Examiner).  In addition, it is unclear if the phrase “exceeds a maximum value” (line 6) is supposed to (or not) refer to the phrase “exceeding its maximum usage” (lines 9-10).  Since the scope of the claim cannot be ascertained, the claim is found to be indefinite.  It would be recommended to use consistent language for similar terms, if applicable.
Claim 12 depends on rejected claim 11, and therefore, is also rejected for failing to cure the deficiencies of claim 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dube et al. (hereinafter Dube) (US 2015/0178129 A1) in view of Molka et al. (hereinafter Molka) (US 2016/0328273 A1).

As to claim 1, Dube teaches a computer-implemented method, comprising: 
determining, by machine logic, an available amount of each of multiple computing resources over time at a computing device (estimating consumption of the physical resources by each stage of the multi-stage workflow for simulation and predictive modeling, wherein consumption can be response/service time based on entry and exit times of each job in different stages ) (Abstract; [0004]; [0025]; [0027]-[0028]); 
determining, by the machine logic, an expected usage of each computing resource to execute each workflow (estimating consumption of the physical resources by each stage of the multi-stage workflow for simulation and predictive modeling, wherein consumption can be response/service time based on entry and exit times of each job in different stages) (Abstract; [0004]; [0025]; [0027]-[0028]); and 
determining, by the machine logic, a time of execution of each workflow based on the available amount of each of the multiple computing resources over time and the expected usage of each computing resource to execute each workflow (entry and exit times of each job in different stages are determined by predictive modeling or simulation based on estimated processor service time and identified candidate resources) ([0025]; [0027]-[0028]).
Dube does not explicitly teach having a queue to hold its workflows.  However, Dube does disclose that program modules of a computer system generally include data structures, for 

As to claim 2, Dube teaches wherein each workflow utilizes different computing resources to different degrees over time ([0027]-[0028]; claim 5).

As to claim 3, Dube teaches wherein, determining, by the machine logic, the time of execution of each workflow in the queue is further based on a maximum usage for each computing resource ([0013]; [0025]-[0027]).

As to claim 4, Molka teaches wherein determining, by the machine logic, the time of execution of each workflow in the queue further comprises simulating each possible execution 

As to claim 5, Molka teaches wherein determining the execution order that maximizes system resource usage comprises at least one of: determining an execution order that results in a shortest total execution time and determining an execution order that results in a highest average computing resource utilization ([0008]; [0101]; claim 2).

As to claim 6, Molka teaches determining, by the machine logic, a time of execution of each workflow in the queue further comprises: determining, at a particular point in time, an availability of a first computing resource; and scheduling a workflow consuming a large amount of the first computing resource to start at the particular point in time so long as a resulting computing resource usage over time does not peak to greater than a maximum value ([0008]; [0122]).

As to claim 7, Dube teaches further comprising scheduling an execution of a workflow when the expected usage of a computing resource does not exceed the available amount of the computing resource over time ([0011]; [0024]; [0028]-[0029]).

As to claim 8, Molka teaches further comprising introducing a delay into the execution of a workflow (delay job 456) when the expected usage of a computing resource exceeds the available amount of the computing resource (when resources are exhausted) ([0071]).

As to claim 9, it is rejected for the same reasons as stated in the rejection of claim 1.  In addition, Dube teaches analytical modeling and/or simulation to model usage and interaction between physical resources (Fig. 1) and workflow scheduling ([0011]; claim 6). 

As to claim 10, Dube teaches wherein the computing resources are selected from the group consisting of: a system processor (Processor 12) (Fig. 3); system memory (Memory 16 or Storage System 18) (Fig. 3; [0037]); system cache (System memory 16 can include Cache Memory) ([0037]); and system input/output interface hardware (I/O Interface(s) 20) (Fig. 3).

As to claim 24, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 25, Molka teaches wherein the program instructions are executable by the processor, to cause the processor to determine the expected usage of each computing resource based on historical information ([0019]; [0045]; [0052]).

Claims 11-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dube in view of Molka, and further in view of Yan et al. (“Scientific Workflow Scheduling in Computational Grids – Planning, Reservation, and Data/Network Awareness”, IEEE, 2007).

As to claim 11, Dube teaches further comprising a graph generator to: generate a time-based graph of the available amount of each of the multiple computing resources over time (Table 1 located below [0022]; [0026]).  Molka teaches expected usage of each computing resource to execute each workflow in the queue to: determine if computing resource usage exceeds a maximum value over the execution of the workflow and determine which workflow should be executed at which point in time to maximize the computing resource utilization without exceeding its maximum usage (Abstract; [0016]; [0071]; ([0010]-[0012]; [0153]; [0158] 

As to claim 12, Yan teaches wherein, the scheduler determines a time of execution of each workflow based on a comparison of multiple superimposed expected usages of different workflows on the time-based graph (Abstract; pg. 21; Figs 4, 5, 7, etc.).

As to claim 13, Dube teaches a computer-implemented method, comprising: 
scheduling, by machine logic, a number of workflows in a scheduling system for execution by a data processing system (scheduling workflows and its multiple stages) ([0011]; claim 6); and 

simulating an availability of multiple computing resources over a period of time (the predictive modeling or simulation includes identifying and utilizing the candidate resources for each logical stage, wherein there is an entry and exit times of each job in different stages that can be determined) ([0025]; [0027]-[0028]); 
simulating an expected usage of each computing resource to execute each workflow from a start point of execution (estimating consumption of the physical resources by each stage of the multi-stage workflow for simulation and predictive modeling, wherein consumption can be response/service time based on entry and exit times of each job in different stages) (Abstract; [0004]; [0025]; [0027]-[0028]); 
creating a time-based graph of computing resource usage to decide which workflow to execute at which point of time (Table 1 located below [0022]; [0026]).
Dube does not explicitly teach rescheduling the workflows based on the superimposed time-based graph to form a queue of workflows wherein the multiple computing resource usage is maximized.
Molka teaches simulating and optimizing workflows using a multi-start approach based on predicted/estimated resource utilization and resource availability, wherein its workflow/job/task can be contained in a queue (Abstract; [0016]; [0071]; [0087]; [0010]-[0012]; [0153]; [0158]).  Its multi-start approach finds the best optimum of initial/starting conditions ([0165]; claim 1; Abstract).  Furthermore, Molka’s scheduling of workflows and optimization 
Dube and Molka are analogous art because they are both in the same field of endeavor of workflow processing and resource utilization.  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify the workflow processing of Dube to include rescheduling the workflows based on a time-based graph to form a queue of workflows wherein the multiple computing resource usage is maximized, as disclosed in Molka.  The suggestion/motivation for doing so would have been to provide the predicted result of optimizing workloads in the workload placement system that may have different processing requirements such as different resources to be used and/or types of processing to be done (Molka – Abstract; [0002]; [0008]).
Furthermore, although Dube teaches graphs of execution of workflow stages with its resources to identify service times of each stage ([0026]), Dube in view of Molka does not explicitly teach that its time-based graph is superimposed. 
However, Yan teaches resource allocation using an advanced workflow scheduler that applies resource negotiation, reservation and usage/performance prediction in the resource allocation and execution planning process (Abstract).  Furthermore, simulation and performance evaluation is done with the parameters and shown in a superimposed time-based graph (pg. 21; Figs 4, 5, 7, etc.).  Dube, Molka, and Yan are analogous art because they are all in the same field of endeavor of workflow processing and resource utilization.  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify the workflow system’s time-based graph of Dube in view of Molka, such that it would be one 

As to claim 14, Molka teaches wherein optimizing the time of execution of each workflow is repeated multiple times during execution of workflows in the queue (updating and refining optimization) ([0010]).

As to claim 15, Molka teaches wherein simulating the expected usage of each computing resource comprises performing machine-learning of historical usage levels to predict an expected resource usage level based on job characteristics ([0019]; [0045]; [0052]; [0138]).

As to claim 16, Dube teaches wherein simulating the expected usage of each computing resource comprises: determining stages of the workflow; and determining stage characteristics for each stage, wherein each stage has predetermined expected resource usage levels based on the stage characteristics (Abstract; [0003]-[0004]; [0019]-[0021]).

As to claim 17, Dube teaches wherein the stage characteristics comprise at least one of: an executed operation; input throughput; output throughput; and size of data processed (different resource size consumption for each stage) ([0012]; [0027]).

As to claim 18, Dube teaches wherein simulating the expected usage of each computing resource comprises: determining stages of the workflow (Abstract; [0003]-[0004]; [0019]-[0021]); determining stage characteristics for each stage (Abstract; [0003]-[0004]; [0019]-[0021]).  Molka teaches performing machine-learning of historical usage levels to predict an expected resource usage level based on the stage characteristics for each stage ([0019]; [0045]; [0052]; [0138]).

As to claim 19, Dube teaches wherein simulating an availability of multiple computing resources over the period of time is based on computing resource usage in addition to the workflows in the scheduling system ([0022]-[0024]).

As to claim 22, it is rejected for the same reasons as stated in the rejection of claim 13.

As to claim 23, Molka teaches wherein the workflow management system executes to simulate an expected usage of running and queued workflows ([0047]; [0071]; [0019]; [0045]; [0052]; [0138]).

Allowable Subject Matter
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Amini et al. discloses a method and system for predicting resource usage of reusable stream processing elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KENNETH TANG/Primary Examiner, Art Unit 2199